Murray, C. J.,
delivered the opinion of the Court—Burnett, J., concurring.
The appellant was convicted of an assault, with the intent to commit a rape. Several grounds of error are relied on for reversal. Those which go to the indictment should have been taken by demurrer. See Crim. Code, § 297.
The evidence set out in the record, is plain and unequivocal. Evidence of good character is only admissible in doubtful cases, and when admitted, should “ be restricted to the trait of character which is in issue, and ought to bear some analogy and reference to the nature of the charge.” 3 Greenleaf Ev., § 25.
In the case of McDaniel v. The State, (8 Smedes and Marshall, 416,417,) the Supreme Court of Mississippi lay down the rule, that where evidence touching the general character of the party is admitted, it ought manifestly to bear reference to the nature of the charge against him. But this evidence of good character in relation to the particular crime charged, seems to be only admissible in cases where the guilt of the party accused is doubtful. See also Douglass v. Toucey, 2 Wend., 352.
It is further alleged, that the Court erred in admitting the evidence of the child. The record does not show that she ever testified in the case.
The instructions of the Court were correct, and we can discover no error in the record.
Judgment affirmed.